DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christopher Tucker on 07/08/2022.
The application has been amended as follows: 

Claim 1, line 11: the phrase  “to extends” is replaced with --to extend--.  
Claim 1, line 17: the phrase “parallel to the base” has been deleted and replaced with - - coplanar with the base - -. 
Claim 1, line 18: the phrase “substantially equal to that of the first wall” has been deleted and replaced with - - substantially parallel to the angle of inclination of the first wall - -. 
Claim 9, line 2 “the pair” is replaced with --a pair--.
Claim 12, line 3: the word “inclined” has been deleted.
Claim 19, line 2: the first recitation of article “the” has been deleted and replaced with article - - a - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the second wall has a hinged connection with the base and wherein the second wall is moveable between a fully open position in which the second wall extends substantially coplanar with the base, and a fully closed position in which the second wall extends at an inclined angle which is substantially parallel to the angle of inclination of the first wall” in addition to the rest of the limitations of claim 1 reads over the prior art; since in ladder stabilizers, the feature of a wall that sits inclined and parallel to an adjacent wall and hinges open to be coplanar with the base of the stabilizer is neither present in the closest prior art: Fountain (6053284) and Cervantes (4679652), nor is teachable/modifiable in a manner that does not include impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634